DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 112”, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 

Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:  change “any of the other packet” in lines 9-10 to “any other packet”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “any of the other packet” in lines 7-8 to “any other packet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 8 and 14, these claims recite or similarly recite “a plurality of first packet header fields in one of the N packet header field sets”. In view of their respective independent claim reciting or similarly reciting “each of the N packet header field sets comprises a plurality of first packet header fields” (a first instance of a plurality of first packet header fields), this would indicate that claims 2, 8 and 14 are reciting a second instance of a plurality of first packet header fields in one of the N packet header field sets. Applicant states that support is found in paragraph [0124-0131]. A review of these paragraphs and the rest of the specification does not show a second instance of a plurality of first packet header fields in one of the N packet 

Allowable Subject Matter
Claim(s) 1, 4-7, 10-13 and 16-18 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior arts of record teaches individual limitations of each independent claim, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for the interconnected relationship among all limitations within each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PETER P CHAU/Primary Examiner, Art Unit 2476